Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 1 of 22

“LN “THE STATES DISTRICT COURT FoR THE
NoRIHERY DISTRICT OF FLORIDA
PENSACOLA YIVISTOW

ROLAND CARLY SKINTLOT,
Wo Y4505b,
VPlatn¥th,

\y Case No.7 32 18-cy-44\-TKW/M SF

WHITE WEDD, ed ales
DeFendants..

RESPONSE To DEFENDANT'S
MOTION FoR SUMMARY JUNGEMENT

COMES NOW, Ye Platine, RoLauy CARLY. SATNTLOG Rw Se, Pn
‘Prspes Verson, Gnd heelyy Peles Mats ¢ eSponse ts \ Sertanys Moon Sav
Summary Judgement why Ws \eneratp\e. (our. Ven Duppsct o& Mey
fexponse Me Platt States Me (olewing.

Le PlotashF Concedes Sno Defendant Ev? ca\nersen Sav de Ags
Fosed bro | oaiion fo Mis Case avd Yat Platio¥ ff be granted \eove
OF Ye Gurk to We a fod Nmended Verred Ceyp\ Shy Completa ts
Which he leit) Dreperly nares VYeFendonis Otscer Relsers Potnany biftcer
Same McClain, Officer Richard Kerns, and OF Veer Fayornd Kanzelman,
lich voll) be Sh addeiton yo Defendants Christspher Whitehead, Lee
“Reacecks td Sonodvon ~Sshnsen.

ML Plasnasth 75 entfhed to (empen S0-4ary Ponte Qnd nemtne|

ora] or Presumed danages.

FILED USDC FLAD TL

SEP 13°19 pul:04 (Page | of |)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 2 of 22

PLNINTIFES CLALMS ANS PROCENURAL WTSTORY

Oa Mare 1S 201 Plarntrhe Feed Wis Snasal GorP loi wh
Ms Yonorabie Cosrts Plott? later bed an \mended (onplatnt,
ty Iahian Mis Hensratcle Coork (Conducted a revtes Ny Gnd fequited
Wet Plomas€€ Feleadecond Nmended Compl atk he Second henge.
( (ornpletnt wos filed an Done 1777.3619.00 SePrertber S$ 2018 Plan
MPE Fred a Tntrd Amended Complatnt and Mis Coock had ft Sery-
cl, Grd VeFendants Wed an aniiuery

“Based 64 the Ce Me) et Defendant's Mnstrer yee Coot SSuec
a Schedultng Drdes dnd atrer She Close of Descoueryy on hedate
Yat Yefordanl’s Heitor Sor Svemary ndlogment 1045 due, Defendan-
+s Cred a Morten for Extentron of Akone, Which She Cort Granted.
By Voy VF 2014 DeFerclants fed a Moston Cor “‘Dvenmary “Sedgivent,
hid She Patar(l tespends eres

ST MEMENT OF MATERTAL Facts

Kolave| (cr) y Sambar’ Plonnt'D, 4s Preceding, Yrs De and Fs 4
Vesoner th Me Costedy of Ve Plorida Deparkpert o€ Corretttor
CF’) Corremy \yavsed ack Susanne Corfecttene| nsiShot? on,
Plainw6ES qNesadtons are based bh Gh excessive Vie of Carte
Conducted an Ye Plavakr€l an Novertber \D, 06 1k.
Ory November \O™ Bob, Maw toas hase ty (ell Qails
—O4 Sava’ kesa Cotrect fons “Ay ge-+o4t sy Mnnex. My QP roxinnct< ly
lodear, — Bam, 0, eda at ‘og Crane. af “hese dosub Plante
f had a Verbal dtspote Wh OGicer ChisstePher Whitkehesd ard Febbert
“Rotnam, Nnd Wher We Verba) arauement was aver hese tev Oras
loalKed atmy Gam tn Font 6€ Plame's Cell. See Camen )
Agpreyinsately Ser4 oor ber, AGrer }aving had Mis Verbd
Cisppte tow, Greer hie head. and ‘Pstnan, OGrcer LDirtehead, Meee
Whvam } OVGeerS Me () ath, é CC Cer hems, Sergear’ dewsory OGicer Rea tck,
hd MGeerkonseimun Ofeved a+ PlamiS Cell Frk, OGcerWite
(Poa o€ 12)

 
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 3 of 22

head Inds elds cb Cenene Viexfohass Shetld and Once Mrz Cel\ deat jus
Btered, reser sen OCREALS Shormed She cet\%h Ye order Slated
Qhwe. oe (Reps rt o€ Sorce Deed Uirtten by OSWeer \Whiteheed, Yagg)
avd Ane Fixed Wir (atrera ) |

“Wese OF cial Ai Sopived Vet iNeop| aC-tiivs “Dy Clataniag Vlatn-
+E Goked an unresponsive arat Tian Sumpet VP at ne last Secand
fo atterpt te Stand vp and Sike Sata otGetals.

Upon entering Platinst€s Cell Ye  oCGctals poscecded +8
Vhystaally AsMul+ Ad batter Me Plantile as q Ores. The Vath
ATE Was Wit so many James From % many Aferent derecttars
We Plawwtt Covlad net account Gor toha \atd what Puahs ang ) at
Kedes. :

TTS Undisputed Haut Yrere FoGictals’ thhered Selah.
AikE'S Cell. Once fr The Celly Ard While Yellsno Tmrtbe, Shep resists,
Vac oCetals peostcedet te Punch and kick the Maimif to the
upper terse, heady ard Cace Wmerws tio Fer approximately Dts
Zwrvted Nisn-SteP. The Platvril did not A’subey, Net reFyre fo
Collow, Oy lao srders o¢ Command vssued by Ay of Mere Hkicta,
Ig. The Defendorsts were Only Yelling) Inercle, SP feststina”
Cor Ve gle Purpes< at Masking Mie fact Wnetthay Velentlenly
Physreally VSSAUHed and battered the Plan trl |hile he lds
Covled vp in a ball fr On eCort -e minitnfee She Phystes)
Tkuries Sv steed. Ney bems Physrally asseuulted ard belt
ey ect by Aheye kCscals Wd eslorted ts We Q) Derrortory
hedfasl Wiage room ts receive his Pest Wie o€ Swee Physical
examinatte7, the Paintitl Memed The Lieutenant er Capain
Wt Lous Present of We exterssive Vsee€ fercz, ancl reparted
Wiy ay Saabs. Ty additfon, We nurse Conducting dhe
Lyamfing Won Att nob report She tex Seriousness 6& Plain ti's
Trifpries Which (on be Deer by c.Peview OF Moe Frye Long lamers dal
Ve handhead se 6€ Corce Video Gotage

(Pg > 012)

 
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 4 of 22

Frison SGtctal’s adverse actfan Were Atreedy Telated +o
Piat4l's protected Conloct.

PLAINTIFFS STATEMENT OF NISPUTED
ACTON, “ISSUES

Defendans love, moved Coc Summary Sudament 6n Mne Platni\? 8
Claton(s) Concerstiney Yhe Use. af force, Raeavor Se Loca Kale ois
Cour 3, Yhe Plats} Submits She Callousting \rsk oh Genutne Sasues
ok odessa) back Yat fequire. Yne dental of Deterdany’s Mergor
bor Dsmmary, Dudgment.

 

 

ldhedves he Vomit, hed a Vern\ a\lermavon wel DeSertanl’s
Wotteead and Po nem Sto4 hour Sprtor \e Me Sncfdlents Whech was
We Proximate. (avse lending UP leh, Or har Vat ¥\& al) eed y faked
bens LNPESTENSIVE Wren Woe Woe Proximate Cause of She inc$de
ny heetn Deng, Aspored,

ob helner Ve Platnisf¥ crtered any (ai lave of ASsdloedPence bs
Defendants bite ead and Whar B4 hoors Petor de Moe
Ingdenty Which was Ye Proxtimate Cavse. Yeading uP 4 $4

Sheer Ye Platinsf allegedly baked ekg Unresponstve.

A Whedner Mc Ratan alleagdly oc Otfered any vestsronce a6
ak Sobetlience +e Detendants White \reatl Ys$nam Mel latny Kerns )
_Ssaaony Yeacac, Sad Kenzelman Stare Sve evened iz Cel)

r

S-ldheXher Yhe Plaimrslh offered any reststance or drsdoddtene
to Defortants Iyhen Shey onbered vo Cell.

lheher Ye Yorce Uas\ezed by See Defeats a2ptns} Yhe
Poot 12)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 5 of 22

Dios 328 Wad applred. hn Bped\-Fain Aort bs Measn dein at
(estore Aisctoling or WalecSausly and Sadi s¥eally 4o Cause hac
%,

LWheSner Pre Vlornaect's TMnyorves fesuvred from his dun 6c}s
et festotance, jy We DE endants or Crom Mee Porposebs) Use
os Urmeces airy Cn 2xXLeSsive Corte.

MEMORANDUM _OF UN

Summary Sudoyrren} Ss +e be bronted only sf Me Cerard
b&oe@ Vhe Cosi Ss Sat Mere Fo Ho Benine Tssve. aS to
any Moasetal Fact And Ahab Ye Mavih4 Par Ys eniited ts 4
Sodament as a poater of Jas: See ed R. Civ.P. Bue SECC),
\" marersal” fack $5 one Shar“ MFeo aCfeck She otame o& She
Suit onder She. Qavernting lata. Nederses V. Lelbenhy Lot) Tray
442.5 a4 43, )06 SO, 2505 Ciage)

The declaceatans of She Parakh and Dfendanrs ae suite)
\ Condmdiclory 03 to Ye Set of Crevmtances leadiiag vp 4s She
Pefdentyluhat borce. boas vseddy When T} was Used) and Why
Wad VSed. Tre allegervons Sn Me Vion wtFs Complatad Portray.
D Completely LNPravalled and peadless vie oF borte adptnst an
Snmate Who was lecked Sn h¥s Cell nan Hental Neath Weak
Pent Ceags/ Tentative Stabs zorton od (gre Units Whese
behavior lows tn ComPp\¥ance. Wn Mne Rules of She Defartment
of (orrecttons, Me DeFerdonts, by Contrasts Clotm that the
PloinstC \oked befiny uncesponsive antl Wat atter Several
Verdss\ aHempis Were Made Ye Qain a reaPoned, to no anas}
Shey v5ed. only Necessary Force 42 Contra) @ FoF soner wha
FeSF Steck Shem Vislent)+4 acter Plat Cel) was brecidhed
e Mere TS Clearly Oy Benutne Y3o02 of Cac

he factual Aspe 15 alse Marerta). Under Mie doverntny

(Pa, Sof 12) :
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 6 of 22

ln Whether \he Use o& force by PIT sen oxCrctal Is Violates Whe.

Efoh sh \mendment deperts on Whether V4 Was’ “app\ted Sin or gud
Lith eGort bo maintain of Cestere Atsespline of NalteS sus) y. and
wr Dically ts Case pares? Hudson V. Re Vs) ony 583 0-9. 5-b,
N2QS. C1995 C1a92)s Whi Mey V. Moers, YS US, 312, 320-3),
Jou S. G. 10743 C1990), “The € Fact Maat fsrce tous LIed When LMIp/o-
Voked And bnheces Sa.ry , Or § 1 & Manner CxCessivVE +6 ay Needy LS
fn itse)€ evidence Yat She Deendarns loefe aCe) ‘maliciasly es "
a Sadigiically te Cavie vam! See Yiller Ve Leaders, 419 F.2d
OFS, )0B3 C4% Cs, 1948)5 Diver Ve Collsnsy WW Ed 56, 57 (8
Csr 1990)3 Orurak \, Maloney, SW VF Supp 2d Mb, 53-54
(0. Mass. one 5). \ Keasnabdle 4 Jory Could Brad For de Pl amide
Posed ov She Fact fn She Plaster (s Complaint ard declatatin,
Ond Sweeney dsdQent Most ereFere \pe. dented. dee Naderser V.
Lsbery Lobby, Inc.» Supra

L ad aye (Conteds Mou Defendant Sapvel Eve CaM LYSan7
Oy ould te Ashe 3Se0 trom \g {8 Sadie f iy. hfs Case” ne Kenser7
Iwha She DeFondant Sapmel Ertcachesen lots Sn diis Sork Oy
Marcy 23,2013 Vian Come om Valier) ts Hental Heol O

‘Dertn2bory. Whi) le Shere Mocs Peacsels She DeFendant’s and MKrer
ave) Erscg dhersen Ot d’fCepgat Vine -bald She Plafnt ff You
ree ber hat happen +s you Sng ask time you Ly Hele
Qad Your ~teely Se \panaye ht DeFendnt Erizs\persen oy Piece
0 Nhe ViatntiFt urk. Ma Wnt Platy:l® pe Sravited \eoue ok \ye

(ow bs Gea Foy mented. \ eitred Cive\ Sabot Conp\aint
te \whies he Wl Properly nave D&erndanrts bese Pshaars,
Mel \ air), Kems, Ond Kore) \eran, Whi will pe th addttinn dsDeFe-
naants Christopher Shi delmad ( Lee Peacods, Ond_dsralhan Ssh pv

IL Plein\s HESS endebled 4s lorpense4s

Presbored
De&endants Claim nat She Player Coe] ‘La SHQ4o

(P36 of 12)

 

 

 

 

 

 

 

 

 

 

 
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 7 of 22

Q Clair WShids Kovwld QrAftle hives bs cq dawrages due-te Wx Cocy- Dnt
he fat \3 be State a Physical Mnfury hichts opester Shan de mininns
And Wa Plamsitl’s cequest e Clatages From She deendavets tus}
De Otopfssed pursbant te GQ \Y.C. 3199 be ced Whter States’.

NS eel era) Cove) aclton May. Ge ranspo} Dy Q Vevoaner (wk ex|
™m a \ae Woon, or ovher Corcec} ional Farsi, bee Menta) GC_ePIOYaN-
ol Lotus sWiferedt_ [jie tn Custody li aaot apron Shouting o€ Phy-
Sica inure
Defendants 6 On bo assert Wut ne Eleventh Creat 45
ty accord Snot, Under Va 5.6 8 \A4 ee), Compensatory Gnd punt}-
Ne dammoes are Wnavai lable absert Physical intury. dnd Cre She (ove
oF — A\-hmin\. Sma, E33. F. 30 N99-C Cer, 2a) ) (held "ng, ray She
Overall Sensr of acct anel 1:5 Peay, bien Laken yeqeloer\lo
Mistakably Sugparts She Condclysfan Wah 2)00"-e ce applies to
Condtivoronal Claim ond precludes Sve recovery oF Compensat-
Bry And Yon rye damages fn Ane adesence of She requistie Physic:
al fnfury)s Smith V. Mies, 50a T3d 12551277 Cit CeeQO0F) (Stating
Ane 3 199 Te ce precludes and Samates Claims Lor Componsadey
dnd Puritive damages Whhoot apricr Showing of Physical injus
; Slicker Ve Jackson, 215 F'3d 1225, 1239 Ci Cer. 2000) CCampen-
oro domaes Under 81983 maybe awa(ded only based on aclual
{ojuties CauSed) by She defendant and. Gaone+ le Presumed _
Or based en Ye abowact Value of The Consitvrtonal Cots _
nal Ye defendant Vedlated), he Phyegca) Thury Ceqsireme

ny applies to Yedeca Claims, includtns Conaisjurtana) (lof.
, Hares \. Garner lb F 3d V40,984-85 CY" Cee. 2000)
Luall, Plarrasff has cequested Compensataryy Wun
Pe, Mendel, dnd emoenal damaxes From Swe Defendayrts, andl
S35 Cnisied te Satd seleel based onthe Tolle Facts:
4) Platnklf has Bled Anis feder| Civil acyan-
2) Pratt $s QO, ‘VF soner Contsned no Prssen ef olbe
Comecrtona back\ty 5
3) Plawwytlk seeks damages Sr Mental and emo3enal
(Po 13)

 
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 8 of 22

Wniory Sufteced lle Sn Custedy )

| LY Plata? as made. aPrror Dhowins, or Yhystea|
Msory by having, en tecord nohen)y She Nedfcal recards Cor
We date Ond Hime Sn Questor, bus Q)3e Comey \Videstsobane
Yoat Show losd Pourins ovk of Wi’ 5 Vous, ond down S's Chin
Gnd Neck ae, Then dopping +o She Qnpund, bide Sraauas Yat
PratalC Dustainedd artoal inhury..

 

 

Defendants Jen dy +e aSSert Shad Wile 4a US. C
8 \997Fee) does net define * Physica) Fafury” Me, Eleven’
Csrouts ha held Ynat do Saresty Mee Sate/Stahve She
Vhysica) Prjury Must be Here Shen min*mal, bed need notbe
SMopiKeant, and went dns Gle Several Coses. T+ Should
be, noked Sat alSnosshn Wis may be She Case Sve Meaning
of Physical Snjory might be Clasitied by 8 U.S.C 3243,
a Seclere)) Stalue Shot makes $+ a Crime Cor Someone aching
under Color of State late ts deprive anolher Person a€ Fedor!
Civil efahts, and requires @ Shaving of “boat ly Snfury” belae
Semeene Whe Violales Me Statute. Can be Sentenced +o mate
Then one Nears in Prison.
Ladtly fiipry 3 not diftned Sn Yee Staote, hawever,
Derera) owner Sedona Cetmifnal Sorutes Adefne Shot berm
a Meaning, A Cry}, Abrasion, prise bum ,O¢ Aistiovrements
Pystea) pains ness impairment af a bunciter of 2 \ochhy
Member, OF Menta\ baculryys ecany Ovner niury Lone
Soady, vy Reker thous demporary” See 1$ U. S.C 343) (EY(s¥
ACCord, 18 US.C. BISES Ch) C45 IBUSC 81515 Ca) (55 18
U.S.C 8 864 GQ),
‘Ve. Injures Sustained by Me Praivys lh Fo))
Wain The Perveers oF Mere defiant ans, AS he aid Su8Fec
From Cubs, abragions or bruise, Physical Vain OC any Over
Mnury ro She Dody, NO Mepler hous FAMPORAY Pb May have
Npeen. See. lila Wins V- Gaddy, 120 S.C WHS, W849 C2010) (Re
(793 of 12)

 
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 9 of 22

fl oo \ Fu

Curtam) ( Nn fomate Us 9 arertuttausly beaten Soy Guards

Qoes not lose hes Abily -be Kusue ond excessive Farce Clo
| cause \ne nes ood formule te esc 5s yout

Sore sus 1 Wr )

The Snhurtes Sustetne) by The"Vinr\h ee and ave
ner de. Mivtnus, Ne Ho is anymore Mivipal Anon anorher, Sor
All ans Axe. oF equal Standing, Te Say Wat one Want 95 Wie
Vopertan+ than another fans, When a Ace 29UQ\ \peFore
Nhe \avo, Would Open Mne ead gates 6} Mose Lhe lould
try bo empty Ye Ocean of logic With a AWimble tn ay
BAtempt +6 Poor ¥*+ Aewn Q drain.

“D&endants assert War Platnus}s Wayun es
ate. de wimimvd Bnd, aS Such, he, 15 nok enised to Com
wes ry Qh Pont+ive damages, Wis assecVion 3S Calse
Plosynasll PnYLCES Were Mere Wan de minimus due +s
Woe fact Snot he atd not Cave bee ng unresponsive, AS
Claimed by She Defendants, bot Yat Mnese aeesals
Burpesely artved at his cell torth Yhe injent ef Cavs.
Mal\etovs and Sedvobic Sut \te¥tan af badly here,

4 Should De Noted Week Mese afCecsals adme+
Mie gi of Yrem enrered Whe Cell, lui We Vain

allegedly Vinned Under Mhe"Plex?a\ass AWfeld, Only OMecers
Whitehead Gnd Renan Placed She Plahrtsle en hand Fes}
raints, and OVEScec McClain ord erent Iehasn Plea lel
Plasmitl mr le restramnts j While ON Sees Kerns, Peacacks )
and Konze\mean \ySt Stead arsund Frssde Me Cell daing |
Neng and Waiting Wer Mumb; While TheVP\atntth
Lorrs alleged lye eS sting avd, Atdnt+ ds Oy Ahiing te Step
TX o¢ he\p Weir Fellows Gecers put PsN alesis Out
& She ce\\ Meet Whs $5 a braun Skinned Mca
Amertcan) had red Nad Suntlen Ct eye Were he Sot poke
Ot, ond @ hurted Ord bleedensg ‘bsbtom Vip tuft Ablosd

(5g oF 12)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 10 of 22

Coming Dus of his Mouths, See yadle Camera Vedeo Footage),

“Tt Ghouid_alss Spe Dobe nak nsne o€ nerve oltichals
Lorote iis Clon VerSPan 6 C We events Concemin® Wis ve
cident. One report Wax buri-iHen ond dcessed up, therm (op-
Perl dy Gil Ane Cthecs. This 15 and has She earmark of 4
Lolortied report were ysed for all DeCendasts even Shan)
here Suppeteg be be Mhetr On Larttten Verstons ob We
verry Wat Occured.

The Defendants dher) Ary to Stasbe, Met Pla yté
appears +e be almor- enlirely Uniinfurect Eter Wc Snctdent
Vet Fatls to Fate Seu he haad 1 mean had dled Canin
bot of 8s mouth and dos, Wis Chin aed, (see handle Crtner.

A+ the Stat ot $s much loed a Feasaalble ~person Would Kras
You had to hiwe Sustaned @n aca valu ry For Wnt te \eeppen.
Due do Se Fact Shut She. Gctians of She DeGndarnts
erg Un Prevoked Olnd Csppletely Unrecessery Mis oes te
“hoo Maat Wey Gehed (yh reckless fnditterence +s the
Veins ri ahts Mind tl will, Malice @rd a destye ts infure
she Plains, as evidented by his tr8urres. See Smith V-
Wade, 4b) U.5.0+ Hb-Sa3 Well V. Marshall, 4d Rad V6 VF
LE Cr, $999)5 Willpams Ve Karwan Coury, S53 ¥.3d994,
ToS OS® Cer 2663) Cust as noorteaal damanes gfe. allowed
Los novt Proof of tlw” Apuntve Querd may Stand Sa
the glsenle 6F Actua) damages here Where as een a
Corp}i}sWonal Veala¥tor" s accord, Wallcer \. Ratin, 254 FE 3d
660,64 CO” Crn200)) 5 Robinson v. Cateravops County!
3d 153, 1b) Cand Cf W959). Thus, evern #6 She, Couch decides
Fhe Plat reth fs net Entived +e Compensatory Vatrad€3 D
pes S47 entiied +s Punvive damages as q Netterot

AL.

“Ln Whe Case Shad She Cour} oould Not allows Compersat
ory damages. The Plain tusuld be entitled +ePresumed
clarnges. Se Memphis Community Schac] Disketct V. Stach,

(PS Lo of 12)

 
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 11 of 22

LUTVT US. 299, 36,316, ob $C. DS3b C1490).
NA Stree Platti€e used lanouade, Fequesting Wher (elief
S deems ut ad@eper’s Platnk\s 15 alse entttled
4s nomial damages, which 3 Conceded at She bette of
Jhe VeFendants Gtsn Hetfan Sar Summary Sudererrt:
Having Conceced on Wiis Poivd alse requires ed the
DLendarits Hotton be dented §n and of C43eK as Pld
4+ Connet fecetve is nominal damages £¢ Mne Hotton 1s
Trove and, FCi+ Were Srayted, t+ [uosld Comube a Manitat
TWICE , |

“LN _CONCLUSTONW

Based an See Cact Yaak Mrene are, deviuIne TS3S8pes of
PY-terta) Lacts Jw need te be dectded ‘by a dure Qa Shat
She Trihurtes Susfoined Dy Me Plaintih tere not deMinimes
AS Whe acteens oF The De&endants Completely Vonecessa ry
avd Unprsveked3 Shs, ening Plawvite +s Compensatory
Ord /or Presumed Camges, aS loell AS Pons fve ard nominal
Channa ges pre Deendants mation For Suma Sudarmert-
Should \be denied, especfally lhe She Vraletfan sa
ConStidusfonal WSh+ 15 not de Hintras,

[Where Con Ey foe Me beroging feaseng, Aasmerh, Ved alsthos-
Te5 the Platnditt respectlolly Waves Prays ard requests
Wis Hereralle Cosrk errter an Order Dering DeFandanis
Mottan Cor SoM Pay “Dudgment

RespecaGilly, Submitted,
X Hole Lardy Saiilhiat DAN YS

Paslond Covly SaintotPlatwtteh; Pre Se Dott WH
Guwanne Correct tonal “Ins4%to-Hfon-Moiin at}
(P91 6612)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 12 of 22

S44 US Hwy.46
Liye Ogk FL BAOK6

-. Kelend Ce rly Settler, hereby Corky Wert ayue and Coceet
Copy 6€ dhe G ra) ein Ca cumern+ boas Coe shed +s She Acer
6€ Ye Miomey Generel, the Cop-tel PLoOl, Talla asses FL, 2024-
T0503 and at T personally handed W's decomert over Lor
Pailin, Vig USPS, to ) eg) Hes Ovbrefa)s ak Suwanne C2y-
Main Unis, on W435 Aday of Seplember, 2619

~ hereby Swear @nd aren Wak We State prents
Contafined tn the Fsreqping decument ave true and Correct
de dhe bes of my Knots ledge, Under Penaltyes o& Perfu hh

Pursuant to 23 USC SVF%C and Fla. Sak 8 ISIS on Bs
G_ day of Septerber, 2019

   

AML Poh 45S
tation “Roland Carly SatieHot Dede Muses
sep 09 2019 PlatrtEhPRo SE |
os Suwonne CosrecFonal “noth tutton Main Dott
for mating, by <2 SIL4 V5 Hwy. 46
Live Oak, FL 32666

(P9 12 of 12)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 13 of 22

UNTTED STATES BESTRECT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE WLVISION

KOLAND CARLY SNENTLOT,
“PlagnastF, .
Case. SIFCV-HYLATKW [MOF
Ve

OFFICER WHITE HEAD ex al.,
Defendanks.

SWORN ATELDAVIT OF ROLAND CARLY SKINTLOT
Kolond Carly Sagatlo having been duly Sworn, deposes ond Stoes.

17. am Over erainteen oe or GE ard have Persona] Koowledge
or We Matters Set foray hereto.

A. On November 10, oth, Plava¥tF was housed Sn cell QaNeS
A+ Santa Resa Correcional Tns\eyurton, honen. Ny approximarel y
[0200am or \\.00 am, of workin Swed me frame or Yc reaboot,
Platte hove a Verloal OFspote luith OF Fer Cheestogher Wiitle-
heed And Ksbert Putnam, Gyid tohnen We Verng| OsQuement \oG 5
over Shese tse OF EF cer Walked army From fn Front oF Plata!
Ths Cell. See C xed Long Camera)

o \pprontonadel y ‘d.0bpm “9 or 4 oor late; aGer havin, had

Wis Vereal dfspote wih bCGrcers Whtlehead and Pstnam, Seer

\Onite\n ead Ore Ytnamy, Mecers HeC\otn ; O\becer Ker: 0, Semen

nt johnson, Mercer Feacsck, and Of ER cer Konzclman arrfreved

A+ Plow Cell front, Otter Whrtchead Was heldfng a Contove
(Pane 1 oF 4)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 14 of 22

Plexiglass Shetld and Once. She Cell door wid 6Pened hese Vi ser,
Okecgzals Stormed Whe. Cel\ Pn the order Stated Aloove. See (Repac}
6% Force. Se Uprittten by cer \Whegenesd and ied Wine Camera)

Y \Shen Mhese ergeanty and OW cerS entered + Cel) vnlawll ,
Vey al\ Ceromencecd +e Physical) 4 beatinty we, Dy Yunchiing
he torth Yhetr e545 aud krceKed me fy She head, tare, arc! upper
Jorse reVecited ly Cor at jeast Aled mofraytes Non-Stop While
Yell5 bot Cor roe te SteP Leah sting them. At ne Hine afd
L pesfot thers or dry te Galt thems ANE did ives
ball vp Wwil< they bew-+ ye , te ty te Protect Mysel€ the
oes4 L could. Ma jhe Defendants OGicers Chifstepher
litte head ORK Fee Rolo-ert Putman, Dthcer Dares McLlatn,
Oe cer Rec-ard Kem > OCF cee Dehiperhan dehinson , Lee Pewtack,
OtCrcer ‘Kaymond Kon zelran, Were telling me to Sep resist
Tiney Shera Cor Mrz. Sele. Porpos< ot ilato ally Loect Faby e.,

5 Nae to this beating, L aukFered Prysteal Miyy ‘by having
6h Cetera Net onl 4 Xhe Hedrest Feford Cor the decte Ane
time $7 questfor, bet alse (Gmerq Vides Footane handle
boll Shows blood Pouring Oot of My pouty, and dou Hy
Chin dnd neck elres 2ye3, Soll phen Artpptiay te te
Yoond lohfch Shad oct} L Sostathed A Qe+toq\ in\ury
VV peep C\nend le (aynera \

b, N\Ger the necting Stopped, E reported the Steél dbvre
ty dhe Lteotenant dnc Lfeu-benant ePorted -e Ah< Yenc
held Gamer,

vie Should be noted the Kyed wing Cameras Lotil Shaw Wis
Dtadedl False Cell Cxtractfon Were “TL wr never Oivern
the Oppemunity +o Sulomrt +e hand cesfrato+s jbo
body Khocle on Wty Clasr Noo Vurse loo Wed,

( page & of 4)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 15 of 22

oy + Deuld alss be noted Jha} Yhe Handheld Camera and
rxecl Wins Cameras totll Shas Ssme 6f My Physrcal
Ihuries Cvem Ahrs peat,

GT -exbavsted all ob my Admin? stative Temedies by
Cre ar Peyowmes

FURTHER AFFIANY SAYETH NNWUGHT
“Kespectfolly Wp Mitted,
\Bolanl Danfbel ren 5e&

Rolarr| Ssiptlot DC4R YYS056
Plafntff, PRO SE
Ovivane Correcttor7| “Instifetios Mv art
SIL DS Hwy.4o |
Live Oak, FL. 22060

CERTLFLIO\TE of MATCING Nop SERVICE

T, Rolond Sesstot Civly, hereby Cert fad a tice del (opel
Copy 0€ the Corecping document los (umPshed to OFice/o€ the
Mbmey General The lapel PL-O1, Tallahadiex, FL. D234- Jo505
Qhd that Personal ¥ handed Thiy Deurcent Over for Ma Florg )
Vig USPS, + le 591 Mar} fecal s a Supenne CT. Katy Unt, 07

Thts %/6//7 lay 0€ September, 2014 exit sure,
CorrectiO at iS
UNNOTARIZED GATH cep 09 5
gor mailings OY

— Lheeby weer and Ain Wot Ye Shaterest Cortated tthe
CoreQeiing document te -~Yyuz.and Correct Lo the bes} of rN Krovledgey
Under Reralties of ee Porsuant te 2% V9.0 BVHY6 and ClaStet
B9Q525 on Ws 1 day. of Septemper , Dole

(page % 6€ 4)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 16 of 22

\Moladl larly den Deak Vntl
Lolary| | Corly Sat’ ct Dek YUS2sé
P latntrec i PRe SE
Suns Co rection [ Tastitotion te Pct
te bs Huy
live a vt abe

 

(Faye 4 of
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 17 of 22

UNITED STATES DISTRICT CougtT
NORTHERN NESTRECT OF FLORTDA
TALLAHASSEE DIVISION

ROLAND CARLY SALNTLOT,

 

YotnO&,
\, Case. NOS BUS-Cve 44/7 KW /MIE
OFFICER WHITEMERD, eteals
Delendianta.

DECLARATION. OF ROLAUD CARLY SNINTLOT
Keland (sry Sammbot \emby Ceclaves? Pyrevon} js 9.8 \T4b j

kL have, been Fnecaerated at Flor?dq Degarkment ot Cot vec eons
CFYoc”) Senice \o3/ 2010, On Nevemrvec \o, O0\& Ldovle \housed
fn Q derovtor Which > an Snpatrenk Menta) health vast

R4+ Santa Sosa Crtec-roral Institution Annex a4 Nepreyim-
qrely \B°66 to W, Dba, OMG Cer \Wittehend, O(Gerer Qaoert Rtnam
had_o Atspote ,cicdvement lity Soe Worasil Me Soto hot: Mitr
She Dis viz Aropement Loas Over Orvicer Whetshesd  OFEcer
Yolo-ert Nera JeH Phe Voatrae Hr Sninbok (al) Q- Wing
(ell ob (Plenye OCR Csvedl Wi Camera)

2% 404 hove later Ocoee Whttevend, Os rcer Kobe Raman
Came Mack “a4 Wo Yime Cid away orscer dra hey yound -
a3 90 Vehendmyt’d yk. denser, OCicer Yeacock, Myc]
Came a lone loas OK scer Me Carn } OCticer Kerns bbe rcer
Korze)man, eqdec! O false w<< 6F force to Cell extack he
Plasn4sCE Vr. DeietHet Oot oF Cel) FRAVE @ LWA.
Osid Gcials lykw Sp Vez Some Report Ved aboot Plat ttt
tp 6)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 18 of 22

Dein -Dovespon sive +s Het Oe4 back Gom Ler)y Ts ender
Ying Cel) for @ Vile Safety Check. B+ Srould we Nebed
"P\ainai{e LH. Sstoo¥ Lots tub ne Sime vn respenive
by S+ate Bot Sleeping \y the. Comer, \4+ bo Fine
Od Ye Novse Core kek on She door of Aid any
“Dedy Aid Wey Koond (Revreus Cayywera )

3 Véed ant(S) ond Addtticn OVGeers entered Plats
Vr. dstotlot on ar Clase Vite Snfety Check Cell wlawolly aval
lommenced +e Deeliva He My. Satryet She VamHEPpysre
ally assay )tiny Vite DyPurchiing Od Kicking hina fy Ye
head are Ord wpper tess repented) y Csr ayprexretly
Ato 3 minwtes Von-dstep Lie Diving erderd to He. Darn
lo+ to Doep ress oti Shem. Lt David De noted Wut cet
ns Mime loxts Platwtitf Wy. Satdlot (RST sti aris Commands
of any of the bkendents or We addtrsoen alCicers. Whe de
Ndow4s ere. Cayo Wat +e make t4 APpER te Wy, Sint} me
“Plonrece 50S Fest Sine LUven re Was ne} For She Sole

Type oF beatirasy He My Sobel the Pigu tt |p,
Jens folly. MED He Sehotlor Platoyitl did woes doi) up dal
Ay te Cover Win lf Le protect Hy Self tie oes? of his
oY Hy Oot lity Com She felentless Physics} eating And
Cosa).

4 Moher We beating Anal assaul4+ Cally D+spped!, the Sef

Posse Ahel OSSault LOUS f<Ported On thc hand heel Comer

+e ws Wwe Crevftenantd Connon © duty Bee hand held
a fg)

SV ould Also be noted hand held Cameras of (xed |Ntos

(ames e |utll Shers dre Physica miprtes lohan Wa Ye Seino

C+ Medical Drs down “Biosd Yoong OOF YH Yooh,

Eve She4 Close One| yeues Cor (Dy ls oS hol held (cnrert
( V5 & of 4)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 19 of 22

L.Mr Setntler Ve the Mawt€€ test yycry Cheep ov of hrs/
of Misoth (urine, Wis laustol >eattng Aud assau\-+ and
Ast Nand loas wool) or Way be Sattored Ato Should
be Cocormens \r yy Hy. Do, Pit] of ) Platmarle Mela] (eer
AS Cause a+ €3.P Hr Sembee He Plomtit€ Teeth tas
Chep Soot On2 And She bey Tred, get Chip dle? the
“DeGend ants Cind the addttion ofGcer Drd on the
C loz lib Ssftey Chek.)s, Dn Jess the Nors< (Aused of

Trg bload Lous Peering Ne losd She Cony Se P+ of
Lalsteed the docomerts of Ma\pry,

TAs a Bominoate real of al) of Noe alptue ; Hy. Soivtat fLe
“HI yy 5 (oy Laced a Cendtsot+ And Pervyadtve Artest, of
1 lene , OSSttu) +, Ord hassprert

OKs & Proxinete Fewlt of al] 06 the abeve, Mi Dsinbel
Fecireved Aetoal Physics | bedtly har,

4 As @ fedsul4+ of Nhe (ieCendan+'s CCL Ane Heaissrens Liver
Oye She dubjcct ob Wis Sort, My Sabot Pe the Platep le
hed SuCevedt Physica] Theres , erbtiora! Bsn, Psyche:

O8icq) F furs, hom T)icHfe, embara she’ And Carrs-teret
Feay

lO-Sampel Erteherson Ve Mr, Ssivdloay Loe Plas, ae
Aid net Made 4 Misteke On Merch XY, 0016 Hr.
Sido ~Patnatl Came From Hlecl¥cg| +> Klests) Health
Q (orm story lphile Thee ptCreey Peocack Jz DeFadanyy
een me and Joy Sap Chat dnd Jay you dowd cemertper
Ne, OCoer Sopuel Ericachersin ken ye a)se DY Yas
Yethember \3q-} hap er tp Your Teelh Ds toehewe Wa
Hee oy We WHI ds h-4 Agate, That Whe L Sentirt|at
dhe PlartiCe Pot Of Geer Eriescherse bn this Soot
| ( V3 0 ¢ +4)
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 20 of 22

\\. Laps Over Yheude & \%, Vo LD der4 Kea leas pr
the Trt7, ar Competent +s besithy te Soucy Fact, cued
Srao Eviclonce Ayrydviieg Jnar proved, or Yelp ts Shows
the 7tety 6 FC Ps Deglaratton Couse Tim my 637 lurdesy
and declare bthers Plath whs brite) Jets Suid agars+
Yhese Dekendsnt/s reer vrder Penalties o€ Perdpry
Shas Lhadave read the Fereaping Cacts anc Reyiten
Woe Cr Led Loins, Carer4 ) rel rand hendle Caners Perserq|:
)\. knag te Me And Conftve that the Cac Herted herein
Are tex and Corfect. Wank You sd Bless

 

wily. Jeintfal Executed On AS
Bryn nar | ‘Dele Prone al instter on
sep 09 2018

Ks lend Carly Da iiot ps)
LL Print nar}
Declarant

for mailing, PY

C P94 of Y)
Case 3:1

GUWANNE CORRECTIONAL INSTTIUTTON
Sq6u US Hu. 40
Live OAK, FL 33060

 

 
  
 
   

Correction

ERO OM CARKWV-TIMINT DOE OMEMTST Filed 09/13/19 Paga.2Amgiee? of

institution

Suwanee Gada

SEP I3

Goeth - SES eveHHL-TeWN/

UNITED STATES SESTRICT COURT
NORTHERN DISTRICT OF FLORIDA
OFFICE OF THE CLERK

[| NORTH ADAMS STREET, SUITE 322

“TALLAHASSE, FLORIDA 33301-F730

 

Hedte oT ate afistg tbh bal fete hth
Case 3:18-cv-00441-TKW-MAF Document 61 Filed 09/13/19 Page 22 of 22

|
:
” Oo \
3 3 ;
3 az I
B A Be
eS as
* 2 =36 i
ZF w sg
“ue
m 2S
ys 28
BES
Uv eo
3

'

 

 

 
